Citation Nr: 0811920	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected schizophrenia.

2.  Entitlement to a compensable disability rating for 
service-connected right hand paresis from April 8, 2005 to 
August 23, 2006, and a disability rating in excess of 10 
percent from August 23, 2006.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The disability rating for the veteran's service-connected 
right hand paresis was increased from 0 percent to 10 percent 
during the appeal, effective from August 23, 2006.  The 
veteran has not indicated that 10 percent would satisfy his 
appeal for a higher rating.  Therefore, the remaining issue 
before the Board is entitlement to increased ratings:  in 
excess of zero percent for the period of the claim from April 
8, 2005 (the date of the increased rating claim currently on 
appeal) to August 23, 2006; and, in excess of 10 percent for 
the period of the claim from August 23, 2006.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
service-connected schizophrenia has resulted in depression, 
crying spells, seeing spirits and hearing voices, 
irritability, anxiety, anger, paranoia, obsessive thinking, 
poor concentration, circumstantial thoughts, memory 
impairment, loss of energy, sleep impairment, and nightmares, 
but has generally not resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

2.  For the entire period of the claim, the veteran's 
service-connected right hand paresis is manifested by mildly 
decreased grip strength.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for schizophrenia have not been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.27, 4.126, 4.130, Diagnostic Code 9205 (2007).

2.  For the period of the claim from April 8, 2005 to August 
23, 2006, the veteran's right hand paresis more nearly 
approximates the criteria for a disability rating of 10 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8515 (2007).

3.  For the period of the claim from August 23, 2006, the 
criteria for a disability rating in excess of 10 percent for 
right hand paresis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2005 and August 2007 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the veteran to notify the VA of 
any additional evidence that may be helpful to the veteran's 
claim.  The August 2007 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.  Further, post-adjudicatory notice, by 
way of the May 2006 statement of the case, informed the 
veteran of the criteria required to warrant an increased 
disability rating for schizophrenia and right hand paresis, 
including specific measurements and the range of ratings 
available under those diagnostic codes.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and Social Security Administration 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159.  The veteran was also accorded VA examinations in May 
2005 and August 2006 as part of this claim.  38 C.F.R. § 
3.159(c) (4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002

Increased Rating for Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned if there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent rating is assigned if there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 31 to 40 indicates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF Scale score of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007)...  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

For historical purposes, a July 1970 rating decision 
established service connection for schizophrenia and assigned 
a 50 percent disability rating.  The veteran filed a claim 
for an increased rating in April 2005, which was denied by 
the June 2005 rating decision currently on appeal.

In January 2005, the veteran underwent a psychological 
evaluation as part of his claim for Social Security benefits.  
The veteran reported sleeping problems, weakness, crying 
spells, and frequent ill humor.  The veteran also reported 
seeing spirits and shadows in the past, as well as hearing 
voices calling to him.  The examiner noted that the veteran 
demonstrated some circumstantial thoughts, seemed to be 
obsessed with his neighbors, and reacted with anger in 
stressful situations.  The examiner found the veteran to have 
impaired immediate and remote memory.  The examiner provided 
a diagnosis of major depressive disorder with psychotic and 
paranoid features, and assigned a GAF score of 31-40.    

An April 2005 VA psychiatric treatment report reveals that 
the veteran reported nervousness, insomnia, obsessive 
thinking, irritability, memory problems, and auditory and 
visual hallucinations.  The veteran reported that he believed 
his gastrointestinal problems were related to his proximity 
to the sea and the number of people who had died at sea.  The 
examiner noted that the veteran was raised in a cultural 
environment in which spiritual beliefs were prevalent. 

The veteran underwent a VA psychiatric examination in May 
2005.  The veteran reported sadness, depression, 
irritability, loss of energy, insomnia, inability to 
concentrate, anxiety, and tension.  The examiner noted that 
no psychotic or cognitive symptoms were reported by the 
veteran.  The examiner noted that the veteran's mood was 
depressed and irritable, and that his affect was constricted, 
but appropriate.  The examiner concluded that the veteran's 
psychiatric symptoms moderately interfere with the veteran's 
employment and social functioning, and assigned a GAF score 
of 60.

The veteran was referred by the Social Security Disability 
Program for another psychiatric evaluation in October 2005.  
The veteran reported that he suffered from anxiety and 
insomnia, and stated that he was a spiritualist who could see 
and feel dead people next to him.  The veteran stated that he 
understood this ability in view of his beliefs.  The 
veteran's wife was present at this evaluation and reported 
that the veteran is anxious, verbally aggressive, and 
threatening.  The veteran reported maintaining adequate 
interpersonal relations with peers and supervisors during the 
33 years he worked prior to his retirement, and stated that 
he participates in community activities.  The veteran also 
reported that he walks daily, enjoys fishing and taking care 
of his pets, and that he relates well to his family and 
friends that visit him.  The examiner noted that the veteran 
had an anxious mood and displayed ideas of reference and 
paranoid persecutory delusions.  The examiner provided a 
diagnosis of anxiety disorder, and assigned a GAF score of 
55.   

An October 2005 VA treatment record reveals that the veteran 
complained of difficulty sleeping, decreased appetite, poor 
energy, feelings of hopelessness, paranoia, and the ability 
to see spirits and dead people.  The veteran described this 
latter symptom as a "gift" that he got from his mother.

The veteran underwent another VA psychiatric examination in 
August 2006.  The veteran reported insomnia, suspiciousness, 
paranoia, being socially withdrawn, and having a low 
tolerance to crowds.  The examiner noted that the veteran's 
affect was constricted and his mood was dysphoric, and that 
the veteran did not understand his mental disorder.  The 
examiner opined that the veteran's schizophrenia results in 
deficiencies in thinking and mood, and assigned a GAF score 
of 60.

An October 2006 VA psychiatric progress note reveals that the 
veteran's symptoms, including insomnia, nightmares, paranoia, 
poor energy, and seeing the souls of the dead, remained 
present.  The examiner noted that the veteran's affect was 
blunted, and his judgment was fair to poor.  The examiner 
also noted that the veteran had poor insight into his mental 
illness and poor compliance with treatment.  

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected schizophrenia has 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, crying spells, seeing spirits and hearing voices, 
irritability, anxiety, anger, paranoia, obsessive thinking, 
poor concentration, circumstantial thoughts, memory 
impairment, loss of energy, sleep impairment, and nightmares, 
but has generally not resulted in occupational and social 
impairment, with deficiencies in most areas.  The evidence 
demonstrates that the veteran does not have symptoms which 
would warrant a higher rating.  Although the veteran does 
appear to suffer from persistent hallucinations in the form 
of seeing, feeling, and hearing dead people, the veteran 
claims to be a spiritualist, and communication with the dead 
appears to be a part of his belief system.  Further, the 
veteran was not found to demonstrate suicidal ideation, 
illogical or obscure speech, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships.  

It is also significant that the veteran has maintained a good 
relationship with his wife of 30 years as well as his family 
and friends that visit, and while the evidence demonstrates 
that the veteran has a confrontational relationship with his 
neighbors, this social impairment is appropriately reflected 
in the 50 percent evaluation assigned for his schizophrenia.

The Board also observes that the veteran's GAF scores have 
been primarily reported as ranging from 55 to 60.  The 
veteran's most recent GAF score was reported as 60 in August 
2006.  As previously noted, a GAF score of 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A GAF score of 55 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board notes that the veteran was assigned a GAF score of 31-
40 in January 2005.  This score does not comport with the 
remainder of the evidence, and in any event, it is noted that 
a GAF score is just one piece of evidence to review in 
evaluating the severity of a psychiatric disorder.  

In sum, the veteran's schizophrenia symptoms have not 
manifested occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as suicidal 
ideation, illogical or obscure speech, near-continuous panic 
or depression, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships, as required for a higher 
disability rating of 70 percent under Diagnostic Code 9205.  
For these reasons, the Board finds that the criteria for a 
disability rating higher than 50 percent for service-
connected schizophrenia have not been met for any period of 
the increased rating claim.  

Increased Rating for Right Hand Paresis

For historical purposes, the RO, in July 1970 rating 
decision, established service connection for right hand 
paresis, and assigned a 20 percent disability rating.  In a 
May 1973 rating decision, the RO reduced the disability 
rating for the veteran's right hand paresis to zero percent, 
based upon a May 1973 VA examination of the veteran's hand.   

As previously noted, in April 2005, the veteran filed the 
current claim for an increased rating of his right hand 
paresis.  His claim for an increased rating was denied by a 
June 2005 rating decision; the veteran subsequently perfected 
his appeal on the issue.  In a May 2007 rating decision 
during the increased rating appeal, the disability rating was 
increased to 10 percent, effective from the August 23, 2006 
date of a VA examination of the veteran's right hand.  
Therefore, the remaining issue before the Board is 
entitlement to increased ratings:  in excess of zero percent 
for the period of the claim from April 8, 2005 to August 23, 
2006; and, in excess of 10 percent for the period of the 
claim from August 23, 2006.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant.  As 
demonstrated by the November 1969 report of medical history 
contained in the veteran's service medical records, the 
veteran is right-handed and as such, major, as opposed to 
minor, disability ratings are applicable.  38 C.F.R. § 4.69.

The veteran's right hand paresis is evaluated under 
Diagnostic Code 8515 (paralysis of the median nerve).  Under 
Diagnostic Code 8515, mild incomplete paralysis is rated 10 
percent disabling on the major side; moderate incomplete 
paralysis is rated 30 percent disabling on the major side; 
and severe incomplete paralysis is rated 50 percent disabling 
on the major side.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, is rated 70 percent disabling on the 
major side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 
§ 4.6.   

The record demonstrates that the veteran did not report for a 
scheduled VA peripheral nerves examination in May 2005.  
However, VA treatment records reveal that the veteran sought 
treatment for his right hand paresis in August 2002.  The 
veteran reported tremors in his hands as well as weakness.  
The examiner noted that the veteran presented mild strength 
loss in his hands.

Upon VA examination in August 2006, the veteran reported pain 
in his hands, as well as involuntary contraction, weakness of 
the grip, and tremors.  The examiner noted that median 
neuropathy of the right hand was present, with no wasting or 
atrophy.  The veteran demonstrated mildly decreased grip 
strength of 4/5 in his right hand, and decreased pin-prick 
sensation in the median nerve distribution.  The examiner 
diagnosed residuals of a snake bite manifested by mild grip 
weakness and sensory deficit in the distribution of the 
median nerve, and opined that the veteran's tremors were not 
related to this diagnosis. 

While there is no evidence of record establishing 
symptomatology related to the veteran's right hand paresis 
during the period of the claim from April 8, 2005 to August 
23, 2006, the veteran did present with mild loss of strength 
in his right hand in August 2002 and in August 2006.  
Resolving all reasonable doubt in the veteran's favor, the 
evidence establishes that, during the period of the claim 
from April 8, 2005 to August 23, 2006, the veteran's right 
hand paresis was manifested by mild loss of strength in the 
veteran's right hand.  Therefore, the Board finds that the 
veteran's right hand paresis has resulted in mild incomplete 
paralysis of the median nerve and more nearly approximates 
the criteria for a 10 percent disability rating under 
Diagnostic Code 8515.  38 C.F.R. § 4.124a.

The evidence does not show that, for the period of the claim 
from April 8, 2005 to August 23, 2006, the veteran's right 
hand resulted in moderate incomplete paralysis, as required 
for a higher disability rating of 40 percent under Diagnostic 
Code 8515.  38 C.F.R. § 4.124a.  

Based on the foregoing, the evidence demonstrates that, for 
the period of the claim from August 23, 2006, the veteran's 
right hand grip strength was mildly decreased, as was median 
nerve sensation.  Therefore, for the time period from August 
23, 2006, a disability rating of 10 percent under Diagnostic 
Code 8515 is appropriate.  The evidence does not demonstrate 
moderate incomplete paralysis of the median nerve for the 
period of the claim from August 23, 2006, as required for a 
higher disability rating of 20 percent under Diagnostic Code 
8515.  38 C.F.R. § 4.124a.


ORDER

A disability rating in excess of 50 percent for service-
connected schizophrenia is denied.

A disability rating of 10 percent for right hand paresis for 
the period of claim from April 8, 2005 to August 23, 2006, is 
granted.

A disability rating in excess of 10 percent for right hand 
paresis for the period of claim from August 23, 2006, is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


